EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone call with Attorney Jennifer Huang on August 12, 2021.
Claims 1, 3-6, 8, 10-15, and 17-24 of the application have been amended as follows:
a.  In the fourth line of Claim 1, please delete the text “ using a first NFC module of the first mobile device”.
b.  In the eleventh line of Claim 1, please delete the text “ and”.
c.  In the thirteenth line of Claim 1, immediately after the word “NFC”, please insert the text -- technology--.
d.  In the seventeenth line of Claim 1, immediately after the word “application”, please insert the text --; and--.
e.  In lines 17-20 of Claim 1, please delete the text “, and wherein providing the remaining account balance to the second mobile device over the NFC is by using a second NFC module of the first mobile device, and the second NFC module is a different physical device from the first NFC module”.
f.  Immediately before the period (.) at the end of the twentieth line of Claim 1, please start a new paragraph, with the same level of indentation as the immediately preceding paragraph which starts with the word “providing”, and please insert the 
g.  In the first line of Claim 3, please replace the number “1” with the number --22--.
h.  In the first line of Claim 4, immediately after the word “NFC”, please insert the text -- technology--.
i.  In the second line of Claim 5, immediately after the word “through”, please insert the text -- the--.
j.  In the second line of Claim 5, immediately after the word “NFC”, please insert the text -- technology--.
k.  In the third line of Claim 5, immediately after the first occurrence of the word “the”, please insert the text -- predetermined--.
l.  Please cancel Claim 6.
m.  Please modify the text and formatting of the first five lines of Claim 8 as follows:
8.  A computer-implemented system for paying transportation fare, comprising:
one or more computers[[,]]; and

n.  In Claim 8, please format all of the later paragraphs of Claim 8, beginning with the paragraph beginning with the word “communicating”, one level of indentation to the right, such that those later paragraphs are all one level of indentation further to the right than the two newly created paragraphs beginning with “one or more computers” and “one or more computer memory devices” that were created in section (m) above of these claim amendments.
o.  In the twelfth line of Claim 8, please delete the text “ and”.
p.  In the thirteenth line of Claim 8, immediately after the word “NFC”, please insert the text -- technology--.
q.  In the eighteenth line of Claim 8, immediately after the word “application”, please insert the text --; and--.
r.  In lines 18-21 of Claim 8, please delete the text “, and wherein providing the remaining account balance to the second mobile device over the NFC is by using a second NFC module of the first mobile device, and the second NFC module is a different physical device from the first NFC module”.
s.  Immediately before the period (.) at the end of the twenty-first line of Claim 8, please start a new paragraph, with the same level of indentation as the immediately preceding paragraph which starts with the word “providing”, and please insert the following text in front of the period (.) to form the new paragraph:  --providing, by the 
t.  In the first line of Claim 10, please replace the number “8” with the number --23--.
u.  In the first line of Claim 11, immediately after the word “NFC”, please insert the text -- technology--.
v.  In the second line of Claim 11, please replace the text “first mobile device” with --computer-implemented system--.
w.  In the third line of Claim 12, please replace the text “first mobile device” with --computer-implemented system--.
x.  In the third line of Claim 12, immediately after the word “through”, please insert the text -- the--.
y.  In the third line of Claim 12, immediately after the word “NFC”, please insert the text -- technology--.
z.  In the fourth line of Claim 12, immediately after the first occurrence of the word “the”, please insert the text -- predetermined--.
aa.  In the sixth line of Claim 12, please replace the text “first mobile device” with the text --computer-implemented system--.
bb.  Please cancel Claim 13.

dd.  In the second line of Claim 15, immediately after the word “instructions”, please insert the text -- thereon, the instructions--.
ee.  In the tenth line of Claim 15, please delete the text “ and”.
ff.  In the eleventh line of Claim 15, immediately after the word “NFC”, please insert the text -- technology--.
gg.  In the sixteenth line of Claim 15, immediately after the word “application”, please insert the text --; and--.
hh.  In lines 16-19 of Claim 15, please delete the text “, and wherein providing the remaining account balance to the second mobile device over the NFC is by using a second NFC module of the first mobile device, and the second NFC module is a different physical device from the first NFC module”.
ii.  Immediately before the period (.) at the end of the nineteenth line of Claim 15, please start a new paragraph, with the same level of indentation as the immediately preceding paragraph which starts with the word “providing”, and please insert the following text in front of the period (.) to form the new paragraph:  --providing, by the computer system, transactions associated with the user account performed by using the computer system to communicate with the second mobile device through the NFC technology, to be forwarded by the second mobile device to a settlement server via the transaction server, wherein the transactions are used by the settlement server in combination with charging information uploaded by the toll terminal to the settlement server--.

kk.  In the second line of Claim 18, immediately after the word “NFC”, please insert the text -- technology--.
ll.  In the second and third lines of Claim 18, please replace the text “first mobile device” with the text --computer system--.
mm.  In the third line of Claim 19, please replace the text “first mobile device” with the text --computer system--.
nn.  In the third line of Claim 19, immediately after the word “through”, please insert the text -- the--.
oo.  In the third line of Claim 19, immediately after the word “NFC”, please insert the text -- technology--.
pp.  In the fourth line of Claim 19, immediately after the first occurrence of the word “the”, please insert the text -- predetermined--.
qq.  In the sixth line of Claim 19, please replace the text “first mobile device” with the text --computer system--.
rr.  Please cancel Claim 20.
ss.  In the second line of Claim 21, please replace the text “first mobile device” with the text --computer system--.
tt.  Please add the following new claims 22-24:
22.  (New)  The computer-implemented method according to claim 1, wherein the first mobile device comprises a first NFC module and a second NFC module, and wherein the NFC technology with the toll terminal is performed by using the first NFC 
23.  (New)  The computer-implemented system according to claim 8, wherein the computer-implemented system comprises a first NFC module and a second NFC module, and wherein the NFC technology with the toll terminal is performed by using the first NFC module and the NFC technology with the second mobile device is performed by using the second NFC module.
24.  (New)  The non-transitory, computer-readable medium according to claim 15, wherein the computer system comprises a first NFC module and a second NFC module, and wherein the NFC technology with the toll terminal is performed by using the first NFC module and the NFC technology with the second mobile device is performed by using the second NFC module.
*****
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606.  The examiner can normally be reached on M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628                                                                                                                                                                                                        

Allowable Subject Matter
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-5, 7-8, 10-12, 14-15, 17-19, and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Van Os, US 20180068313 A1, and Balaban, Dan, “NFC The Future Of Mobile Payment?: Pilots of mobile ticketing and payment are proliferating using phones with NFC chips. But before the rollouts begin, backers will have to answer some key questions, including: What is the business case?”, Card Technology, 11.7: 24, SourceMedia, Inc., September 2006.
Van Os discloses:
- a computer-implemented method for paying transportation fare;
- communicating, by a first mobile device to a toll terminal based on near-field communication (NFC) technology, for paying a fare for using a transport system associated with the toll terminal;
- deducting, through a user account associated with the first mobile device, the fare from an account balance associated with the user account;
- recording, by the first mobile device, a remaining account balance associated with the user account after the fare is deducted;
- determining, by the first mobile device, that the remaining account balance is less than a predetermined threshold;

- providing, by the first mobile device, the remaining account balance to a second mobile device over the NFC, where value may be added to the account balance on the second mobile device;
- a computer-implemented system, comprising one or more computers, and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform operations.
Balaban discloses using NFC on mobile devices for transit, including downloading value to the mobile devices and having transit applications on the mobile devices.
As per Claims 1, 8, and 15, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the particular combinations of elements/limitations in the claims, including the particular configurations of the elements/limitations with respect to each other.  Examiner does not believe that it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s priority date to combine prior art disclosures to result in the particular combinations of elements/limitations in the claims, including the particular configurations, without the use of impermissible hindsight.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606.  The examiner can normally be reached on M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628